DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on June 21, 2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1 lines 2-8 the recitations of “sensor inputs” and sensor…data” is confusing and the limitation should be referred to in a consistent manner. Further, in line 8, if the limitation is referred to as “sensor data” then line 8 should read “sensor data and generated data” (claim 1 lines1 1 and 12, claim 2 line 2, claim 3 lines 3 and 6, claim 4 line 2; any similar recitations throughout the claims should be corrected).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claims are vague and indefinite because the scope and construction of the limitation “hub” is not clearly understood. The claim sets forth that the hub is “configured to receive sensor inputs…” but the specification, at [0028], associates the hub with an “Industrial Internet of Things” device and compressor analytics. It is unclear if the hub is intended to be more than just a device for receiving sensor data. The recitation of “compressor analytic software” in the claims also further makes unclear what the scope of the hub is in view of the description at [0028], and additionally at [0064] and [0065]. For purposes of examination the hub will be considered to a device that receives data from sensors.
	Claim 1 is vague and indefinite because at lines 5 and 6 the compressor analytics software “to use the sensor inputs…to calculate…” is unclear because this limitation is set forth as a future use of the software and therefore it is unclear if this limitation is actually being positively claimed and the function performed. 
	In lines 11 and 12 of claim 1 it is unclear if the processor or the analytic software is supposed to perform a calculation or if merely some type of relationship or association between the thresholds and the various data is being set forth by “such that at least a first threshold for each of the sensor and generated data is set based on calculated key performance indicators”; or, if instead a method of manufacturing (“is set based on”) or method of generating the thresholds is being set forth.  For purposes of examination this limitation will be broadly considered as the thresholds and the data have some relationship or association to one another.
	In claim 3 lines 3 and 4 “the sensor and generated data based on calculated key performance indicator” is confusing, it is unclear if this is a reference to the sensor data and the generated data, or the table of claim 1 line 10.
	Claim 5 is vague and indefinite because it sets forth that “the dynamic compressor control is configured for a gas compressor”. It is unclear how this specifically further limits the dynamic compressor control (DCC). Specifically, the  DCC is a device that receives data and compares it to various thresholds. The origin of the data does not seem to provide any particular limitation to the DCC since when the data arrives at the hub it is compared to a value in a table. It is noted that the claims do not positively set forth a compressor, any compressor structure or interact with the compressor in any manner beyond collecting data.
	Claims 6 through 8 are vague and indefinite because the names given to the data collected appear to suggest particular structures of a compressor that has not been positively claimed, for example the stages and “each cylinder” in claim 7; and blowby, the presence of a rod, and degrees of reversal, along with a compressor driver of claim 8. It is unclear if a particular compressor structure is required or being claimed.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) analytic software which as understood calculates key performance indicators, and a dynamic compressor control processor that, as understood, receives data, has tables stored therein, compares the data to at least a first threshold and generates a control signal based on the data violating the first threshold; these represent mathematical concepts/relationships or mental processes, and standard functions of processors and software. This judicial exception is not integrated into a practical application because the recitation of the various sensor inputs, and the labeling of the various sensor data/input, which are the origin of the data do not add a meaningful limitation as they are merely a nominal or token extra-solution component/label which is nothing more than an attempt to generally link the abstract idea to a particular technological environment; further the recitations of the processors and the analytic software package for storing and executing the abstract ideas are nothing more than standard functions of processors and software. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the compressor, and the sensors, i.e. the origin of the data, are not positively claimed;  and the result of the abstract idea, i.e. control signal, is never applied to the un-claimed compressor or any of its components to control or alter the operation of the compressor.
	With regards to claims 2 and 4 the naming of the generated signal to be “a shutdown signal” or “an alarm signal” represent merely naming of data since the signal is not applied to the compressor. 
	With regards to claim 3 the recitation of the second threshold and the comparison thereto represents an additional recitation of a mathematical concept or function that is simply an additional recitation of an abstract idea, i.e. a comparison, set forth in claim 1 where the comparison is made to a first threshold.
	Claim 3 is also vague and indefinite because it is unclear which of the “at least one…sensor and generated data” is being referenced by “the sensor and generated data”.
	With regards to claims 5-8 the recitations that the dynamic compressor control is configured for a compressor which is a gas compressor (cl. 5) is a recitation of the origin of the data; further, the limitations related to the naming of the various data types in claims 6-8 are recitations related to the origin of the received data. It is noted again that the compressor and the sensors themselves have not been positively claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, as understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Freund (USPAP 2018/0202431).
Freund discloses a dynamic compressor control (the platform 207 of Fig. 2) comprising a hub (the short term “buffer” mentioned in [0031] that receives sensor inputs directly from the reciprocating gas compressor (see [0003] and 202 of Fig. 2), a compressor analytic software package which based on the sensor/compressor inputs calculates key performance indicators, there is also a dynamic compressor control (hereafter DCC) processor (206, 204, 203, 205, 210) which receives the sensor and generated data regarding a plurality of operating parameters (see [0033] which mentions suction and discharge pressures, suction temperature and speed) and calculates key performance parameters in the form desired flow rates and unloader settings (see at least [0034]); the computer data store 204 of the DCC stores data (which is a table of operating ranges; it is noted even if a single value is stored as a desired value or a limit this is in the broadest sense a range); further the DCC makes comparisons of the sensor data (note 0034] where the sensor data of speed is compared to a threshold) and the generated date ([0051] sets forth that mass flow rate 414 is compared to a threshold value) is compared to see if thresholds are violated. 
With regards to claim 2 in one of the embodiments as described at [0065] when a plurality if the compressors are operated and the flow rate falls below (N-1)/N times the maximum flow rate of all the compressors, i.e. one of the thresholds has been violated, the compressor is turned off, i.e. shutdown.
With regards to claims 3 and 4, [0051] notes that there is a second threshold (the optimal or benchmark value) which is different from first (N-1)/N times the maximum flow rate of all the compressors) and that when this has been violated an alarm is sounded.
With regards to claim 5 Fig. 1 shows a gas compressor, see also [0003].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Freund in view of Ebisawa et al (USPN 9,133,851).
As set forth above Freund discloses the invention substantially as claimed, including that the sensor input/data includes suction pressure, discharge pressure, and suction temperature (see [0033]). Freund does not disclose that discharge temperature is one of the gathered sensor inputs.
Ebisawa et al discloses a similar compressor control system  including suction and discharge pressure and suction and discharge temperature.
At the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to include a discharge temperature, as taught be Ebisawa et al, to the gathered data as a well-known variable in order to provide a fuller picture of the compressor operation and thus more detailed control or monitoring.

Claim(s) 7 and 8, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Freund in view of Applicant Admitted Prior Art (hereafter AAPA)
As set forth above Freund discloses the invention substantially as claimed, including that the sensor input/data including driver load (the power 416 used by the compressor see [0051]) and RPM ( i.e. speed, see [0033]) (claim 8). Freund does not disclose that the generated data includes cylinder blowby, volumetric efficiency, rod load, degrees reversal, compressor load and net rod load ratio (see claim 7). 
As described by the AAPA (see [0062]) existing compressor analytic packages  generate these variables.
At the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to generate this well-known data as taught by AAPA in order to provide a fuller picture of the compressor operation and thus more detailed control or monitoring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bogel and Sigmar et al disclose compressor control systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

CGF
September 5, 2022